DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10 (lines 14-15) “of the outer component or the stepped outer sidewall of the inner component” should recite --of the bore or the stepped outer sidewall of the pivot--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 15-18) recites “wherein at least one radially extending projection of the tolerance ring contacts at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component”.
Claim 1 fails to recite any limitations which enable one to properly determine how each of the rows of projections structurally engages a respective step of the stepped inner sidewall and/or stepped outer sidewall.  Claims 3-9 depend from claim 1 and are likewise rejected as being indefinite.
Claim 10 (lines 12-15) recites “wherein at least one radially extending projection of the tolerance ring contacts at least one of the stepped inner sidewall of the [bore] or the stepped outer sidewall of the [pivot]”.
Claim 10 fails to recite any limitations which enable one to properly determine how each of the rows of projections structurally engages a respective step of the stepped inner sidewall and/or stepped outer sidewall.  Claims 11-20 depend from claim 10 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Baker et al. (US 7,922,418).
As to claim 1, Baker et al. disclose a preassembly comprising: 
an outer component 36 defining a bore A,B (Figure 9 reprinted below with annotations); 
an inner component 38; and 
a tolerance ring 20 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and a plurality of rows of  radially extending projections 28, each radially extending projection defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein at least one of the outer component has a stepped inner sidewall A,B or the inner component has a stepped outer sidewall C,D, and 
wherein at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component comprise a step not located at an axial end of the corresponding inner component or outer component (stepped inner sidewall A,B of outer component 36 comprises a step B not located at an axial end thereof, and stepped outer sidewall C,D of inner component 38 comprises a step D not located at an axial end thereof; Figure 9), 
wherein when viewed in cross section, at least two surfaces of the step are oriented along parallel lines, 
wherein at least one radially extending projection of the tolerance ring contacts at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component (radially extending projection 28 contacts step B of stepped inner sidewall A,B of outer component 36; Figures 6-9).
[AltContent: textbox (A)][AltContent: textbox (C)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    237
    729
    media_image1.png
    Greyscale

As to claim 4, Baker et al. disclose a preassembly wherein the outer component 36 has a stepped inner sidewall A,B (Figures 6-9).  
As to claim 5, Baker et al. disclose a preassembly wherein the radially extending projections 28 extend radially outward (Figures 6-9).  
As to claim 6, Baker et al. disclose a preassembly wherein the inner component 38 is rigid (Figures 6-9).  
As to claim 7, Baker et al. disclose a preassembly wherein the inner component 38 has a stepped outer sidewall C,D, and wherein the stepped outer sidewall of the inner component is adapted to be significantly undeformed during assembly (Figures 6-9).  
As to claim 8, Baker et al. disclose a preassembly wherein the outer component 36 is rigid (Figures 6-9).  
As to claim 9, Baker et al. disclose a preassembly wherein the stepped inner sidewall A,B of the outer component 36 is adapted to be significantly undeformed during assembly (Figures 6-9).  
As to claim 10, Baker et al. disclose a hard disk drive preassembly comprising:   
an actuator arm 36 defining a bore having a stepped inner sidewall A,B; 
a pivot 38 having a stepped outer sidewall C,D, wherein the stepped outer sidewall comprises a transition zone with an arcuate profile disposed between adjacent steps (the transition zone between adjacent steps C,D comprises a circumferentially-extending actuate portion thus constituting an “arcuate profile” of the transition zone; Figure 9); and 
a tolerance ring 20 adapted to be disposed between the pivot and the bore, wherein, when viewed in cross-section, a surface of each step extends along a line that is generally parallel, 
wherein at least one of the stepped inner sidewall of the actuator arm or the stepped outer sidewall of the pivot comprises a step not located at an axial end of the corresponding actuator arm or pivot (stepped inner sidewall A,B of actuator arm 36 comprises a step B not located at an axial end thereof, and stepped outer sidewall C,D of pivot 38 comprises a step D not located at an axial end thereof; Figure 9), 
wherein, when viewed in cross section, at least two surfaces of the step are oriented along parallel lines,
wherein at least one radially extending projection 28 of the tolerance ring contacts at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot (radially extending projection 28 contacts step B of stepped inner sidewall A,B of the bore of actuator arm 36; Figure 9),
wherein the tolerance ring comprises an annular sidewall having a plurality of rows of deformable radially extending projections 28 (Figures 6-9).
As to claim 11, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises a circumferential gap 24 extending at least partially between opposite axial ends of the tolerance ring (Figures 6-9).  
As to claim 12, Baker et al. disclose a hard disk drive preassembly wherein the circumferential gap 24 extends entirely between opposite axial ends of the tolerance ring 20 (Figures 6-9).
As to claim 14, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises an annular sidewall having a plurality of deformable radially extending projections 28 (Figures 6-9).  
As to claim 15, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises an undeformed band extending around at least one axial end of the tolerance ring (Figures 6-9).  
As to claim 16, Baker et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall A.B has a number of steps A,B, wherein the stepped outer sidewall C,D has a number of steps C,D, and wherein the number of steps of the stepped inner sidewall is equal to the number of steps of the outer sidewall (Figures 6-9).  
As to claim 17, Baker et al. disclose a hard disk drive preassembly wherein a number of steps in the stepped sidewalls A,B,C,D is equal to a number of circumferentially extending rows of radially extending projections 28 in the tolerance ring 20 (Figures 6-9).  
As to claim 18, Baker et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall A,B has at least 2 steps A,B (Figures 6-9).  
As to claim 19, Baker et al. disclose a hard disk drive preassembly wherein each step of the inner sidewall A,B defines a diameter, and wherein the diameter of each step is different (Figures 6-9).
As to claim 20, Baker et al. disclose a hard disk drive preassembly wherein a diameter of adjacent steps C,D increases from a first axial end of the pivot 38 to a second axial end of the pivot (Figures 6-9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Hanrahan et al. (US 2006/0181811).
As to claim 3, Baker et al. disclose a preassembly wherein the radially extending projections 28 extend radially outward; instead of radially inward (Figure 9).  
Hanrahan et al. disclose a preassembly wherein a tolerance ring 30 has radially extending projections 40 which extend either radially inward or radially outward (Figure 11; paragraph [0045]).  
Inasmuch as the references disclose tolerance rings having radially inward extending projections and tolerance rings having radially outward extending projections as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Wilburn (US 4,801,230).
As to claim 13, Baker et al. fail to disclose a hard disk drive preassembly wherein the circumferential gap has a first width, WG1, as measured at a first axial end of the tolerance ring and a second width, WG2, as measured at a second axial end of the tolerance ring, and wherein WG1 is different than WG2.  
Wilburn teaches a bushing ring 16 wherein a circumferential gap 21 has a first width, WG1, as measured at a first axial end of the ring and a second width, WG2, as measured at a second axial end of the ring, and wherein WG1 is different than WG2; the tapered circumferential gap providing an increased radial clamping force as the ring is inserted within the bore of an outer component 10 (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance ring disclosed by Baker et al. wherein the circumferential gap has different widths at opposing axial ends of the ring, as taught by Wilburn, in order to provide an increased radial clamping force as the ring is inserted within the bore of the actuator arm.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
As to claims 1 and 10, Attorney argues that:
Baker et al. fail to disclose a preassembly wherein at least one of the stepped inner sidewall of the actuator arm or the stepped outer sidewall of the pivot comprises a step not located at an axial end of the corresponding actuator arm or pivot, as to the contrary the Baker et al. reference discloses a step located at an axial end of the outer component; and wherein at least one radially extending projection of the tolerance ring contacts at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot.
Examiner disagrees.  As to claims 1 and 10, Baker et al. disclose a preassembly wherein at least one of the stepped inner sidewall A,B of the actuator arm 36 or the stepped outer sidewall C,D of the pivot 38 comprises a step not located at an axial end of the corresponding actuator arm or pivot (stepped inner sidewall A,B of actuator arm 36 comprises a step B not located at an axial end thereof, and stepped outer sidewall C,D of pivot 38 comprises a step D not located at an axial end thereof; Figure 9 reprinted above with annotations); and wherein at least one radially extending projection 28 of the tolerance ring 20 contacts at least one of the stepped inner sidewall of the bore or the stepped outer sidewall of the pivot (radially extending projection 28 contacts step B of stepped inner sidewall A,B of the bore of actuator arm 36; Figure 9).
As to Attorney argument that the Baker et al. reference fails to disclose a preassembly wherein at least one of the stepped inner sidewall or the stepped outer sidewall comprises a step not located at an axial end of the corresponding actuator arm or pivot, as to the contrary the Baker et al. reference discloses a step located at an axial end of the outer component, Examiner notes that Figures 1 and 3 of the application clearly show that each step of both the stepped inner sidewall 110 and the stepped outer sidewall 112 extend to an axial end of the corresponding actuator arm 102 or pivot 104.  Accordingly, the Baker et al. reference discloses a preassembly wherein at least one of the stepped inner sidewall of the actuator arm or the stepped outer sidewall of the pivot comprises a step not located at an axial end of the corresponding actuator arm or pivot to the same extent which Applicant does.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/06/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619